MEMORANDUM **
Ignacio Rodarte appeals his conviction and sentence by guilty plea to one count of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. Rodarte’s contention that section 960 is facially unconstitutional in light of Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), is foreclosed by United States v. Hernandez, 314 F.3d 430, 437-438 (9th Cir.2002). His contentions that a mens rea requirement applies to the elements of drug type and quantity, and that the indictment was deficient because it failed to allege mens rea as to drug type and quantity, are foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.